



EXHIBIT 10.4


FIRST LEASE AMENDMENT


THIS FIRST LEASE AMENDMENT (the "Amendment") is executed as of the 25th day of
April , 2016, by and between DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited
partnership ("Landlord"), and INTERACTNE INTELLIGENCE GROUP, INC., an Indiana
corporation ("Tenant").


W I T N E S S E T H:


WHEREAS, Landlord and Tenant entered into that certain Office Lease dated May 6,
2014 (the "Lease"), whereby Tenant leased from Landlord certain premises
consisting of approximately 128,259 rentable square feet; commencing September
1, 2018 an additional 10,055 rentable square feet for a total of 138,314
rentable square feet; and commencing December 1, 2018 an additional 13,636
rentable square feet for a total of 151,950 rentable square feet (the "Current
Premises") known as Suite 100 in an office building commonly known as Woodland
VI, located at 7635 Interactive Way, Indianapolis, Indiana 46278 (the
"Building"); and


WHEREAS, Landlord and Tenant desire to further expand the Current Premises by
(i) approximately 2,266 rentable square feet of space (the "First Additional
Space"); and (ii) approximately 989 rentable square feet of space (the "Second
Additional Space"); and


WHEREAS, Landlord and Tenant desire to extend the Lease Term; and


WHEREAS, Landlord and Tenant desire to amend certain provisions of the Lease to
reflect such expansion, extension, changes and additions to the Lease.


NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and each act performed hereunder by the parties, Landlord and
Tenant hereby agree that the Lease is amended as follows:


1.Incorporation of Recitals. The above recitals are hereby incorporated into
this Amendment as if fully set forth herein.


2.
Extension of Lease Term. The Lease Term is hereby extended through June 30,
2027.



3.
Amendment of Section 1.01. Basic Lease Provisions and Definitions.



(a)Commencing December 1, 2018, Section 1.01 A of the Lease is hereby amended by
substituting Amended Exhibit A, attached hereto and incorporated herein by
reference, on which the Current Premises are striped and the additional space
containing approximately 2,266 rentable square feet (the "First Additional
Space") is cross-hatched in lieu of Exhibit A attached hereto. At such time, the
Current Premises and the First Additional Space shall hereinafter be
collectively referred to as the "Leased Premises".


(b)Commencing December 3, 2020, Section 1.01 A of the Lease is hereby further
amended by substituting Second Amended Exhibit A, attached hereto and
incorporated herein by reference, on which the Current Premises are striped and
the additional space containing approximately 989 rentable square feet (the
"Second Additional Space") is cross-hatched in lieu of Amended Exhibit A
attached to the Lease. Together, the Current Premises, the First Additional
Space and the Second Additional Space shall hereinafter be referred to as the
"Leased Premises".


(c)Commencing July 1, 2016, Section 1.01 of the Lease is hereby amended by
deleting subsections B, C, D, E, F, I and N and substituting the following in
lieu thereof:




1

--------------------------------------------------------------------------------






"B.    Rentable Area:


Current Premises:            approximately 151,950 rentable square feet
First Additional Space         approximately 2,266 rentable square feet
Commencing December 3, 2020
-     Second Additional Space:    approximately 989 rentable square feet


Total Leased Premises:        approximately 155,205 rentable square feet;


Landlord shall use the standards described in the Standard Method for Measuring
Floor Area in Office Buildings, ANS1265. 1-1996, as promulgated by the Building
Owners and Managers Association International (BOMA), consistently applied, in
determining the Rentable Area and the rentable area of the Building. The
Rentable Area shall include the area within the Leased Premises plus a pro rata
portion of the area covered by the common areas within the Building, as
reasonably determined by Landlord prior to the Occupancy Date, as hereinafter
defined. Landlord's determination of Rentable Area made in good faith shall
presumptively be deemed correct for all purposes hereunder; provided, however,
Tenant shall have the right, at any time prior to the Commencement Date, to have
the Leased Premises and Building measured by Tenant's architect and, in the
event of a disparity of or dispute to Landlord's measurement, either
(a)Landlord and Tenant shall mutually agree on the Rentable Area of the Leased
Premises and the rentable area of the Building, or (b) Landlord and Tenant shall
agree to have the Leased Premises and Building measured by an independent
architect mutually agreed upon by Landlord and Tenant, in which event Landlord
and Tenant agree to abide by such certified remeasurement. If the rentable
square footage of the Leased Premises/Building, as measured by said independent
architect, is one thousand (1,000) feet or more smaller than Landlord's
determination of the rentable square footage of the Leased Premises/Building,
then the costs of said independent architect shall be borne by Landlord,
otherwise said costs shall be borne by Tenant. Upon determination of the actual
Rentable Area of the Leased Premises and rentable area of the Building, the
Minimum Annual Rent and all other rents payable by Tenant hereunder shall be
adjusted to reflect the actual square footage.


C.Building Expense Percentage: 82.64%; commencing September l, 2018 -89.11%;
commencing December 1, 2018 -99.36%; commencing December 3, 2020 - 100%;


D.
Minimum Annual Rent:



128,259 square feet:


July 1, 2016 - June 30, 2017            $1,776,387.12 per year
July 1, 2017 - June 30, 2018            $1,812,299.64 per year
July 1, 2018 - June 30, 2019            $1,848,212.16 per year
July l, 2019 - June 30, 2020            $1,885,407.36 per year
July 1,2020 - June 30, 2021            $1,961,080.08 per year
July 1, 2021 - June 30, 2022            $1,992,602.44 per year
July 1, 2022 - June 30, 2023            $2,000,840.40 per year
July 1, 2023 - June 30, 2024            $2,040.600.72 per year
July l, 2024 - June 30, 2025            $2,081,643.60 per year
July 1, 2025 - June 30, 2026            $2,122,686.48 per year
July 1, 2026 - June 30, 2027            $2,165,011.92 per year










2

--------------------------------------------------------------------------------






10,055 square feet:


September 1, 2018 - June 30, 2019        $120,743.80 (10 months)
July 1, 2019 - June 30, 2020            $147,808.56 per year
July 1, 2020 - June 30, 2021            $150,724.44 per year
July 1, 2021 - June 30, 2022            $153,741.00 per year
July 1, 2022 - June 30, 2023            $156,858.00 per year
July 1, 2023 - June 30, 2024            $159,975.00 per year
July 1, 2024 - June 30, 2025            $163,192.68 per year
July 1, 2025 - June 30, 2026            $166,410.24 per year
July 1, 2026 - June 30, 2027            $169, 728.36 per year


13,636 square feet (the "Woolpert Space"):


December 1, 2018 - June 30, 2019        $114,621.92 (7 months)
July 1, 2019 - June 30, 2020            $200,449.20 per year
July 1, 2020 - June 30, 2021            $204,403.68 per year
July 1, 2021 - June 30, 2022            $208,494.48 per year
July 1, 2022 - June 30, 2023            $212,721.60 per year
July 1, 2023 - June 30, 2024            $216,948.72 per year
July 1, 2024 - June 30, 2025            $221,312.28 per year
July 1, 2025 - June 30, 2026            $225,675.84 per year
July 1, 2026 - June 30, 2027            $230,175.72 per year


2,266 square feet:


December 1, 2018 - June 30, 2019        $19,047.63 (7 months)
July l, 2019 - June 30, 2020            $33,310.20 per year
July 1, 2020 - June 30, 2021            $33,967.32 per year
July 1, 2021 - June 30, 2022            $34,647.12 per year
July 1, 2022 - June 30, 2023            $35,349.60 per year
July 1, 2023 - June 30, 2024            $36,052.08 per year
July 1, 2024 - June 30, 2025            $36,777.24 per year
July 1, 2025 - June 30, 2026            $37,502.28 per year
July 1,2026 - June 30, 2027            $38,250.12 per year;


989 square feet:


December 3, 2020 - December 31, 2020    $ 1,115.65 (29 days)
January 1, 2021 - June 30, 2021        $ 7,412.58 (6 months)
July 1, 2021 - June 30, 2022            $15,121.80 per year
July 1, 2022 - June 30, 2023            $15,428.40 per year
July 1, 2023 - June 30, 2024            $15,735.00 per year
July l, 2024 - June 30, 2025            $16,051.44 per year
July 1, 2025 - June 30, 2026            $16,368.00 per year
July 1, 2026 - June 30, 2027            $16,694.28 per year














3

--------------------------------------------------------------------------------






E.
Monthly Rental Installments:



128,259 square feet:
July 1, 2016 - June 30, 2017            $148,032.26 per month
July 1, 2017 - June 30, 2018            $151,024.97 per month
July 1, 2018 - June 30, 2019            $154,017.68 per month
July 1, 2019 - June 30, 2020            $157,117.28 per month
July 1, 2020 - June 30, 2021            $160,216.87 per month
July 1, 2021 - June 30, 2022            $163,423.34 per month
July 1, 2022 - June 30, 2023            $166,736.70 per month
July 1, 2023 - June 30, 2024            $170,050.06 per month
July 1, 2024 - June 30, 2025            $173,470.30 per month
July 1, 2025 - June 30, 2026            $176,890.54 per month
July 1, 2026 - June 30, 2027            $180,417.66 per month


10,055 square feet:


September 1, 2018 - June 30, 2019        $12,074.38 per month
July 1, 2019 - June 30, 2020            $12,317.38 per month
July 1, 2020 - June 30, 2021            $12,560.37 per month
July 1, 2021 - June 30, 2022            $12,811.75 per month
July 1, 2022 - June 30, 2023            $13,071.50 per month
July 1, 2023 - June 30, 2024            $13,331.25 per month
July 1, 2024 - June 30, 2025            $13,599.39 per month
July 1, 2025 - June 30, 2026            $13,867.52 per month
July 1, 2026 - June 30, 2027            $14,144.03 per month


13,636 square feet (the "Woolpert Space"):


December 1, 2018 - June 30, 2019            $16,374.56 per month
July 1, 2019 - June 30, 2020            $16,704.10 per month
July 1, 2020 - June 30, 2021            $17,033.64 per month
July l, 2021 - June 30, 2022            $17,374.54 per month
July 1, 2022 - June 30, 2023            $17,726.80 per month
July l, 2023 - June 30, 2024            $18,079.06 per month
July 1, 2024 - June 30, 2025            $18,442.69 per month
July 1, 2025 - June 30, 2026            $18,806.32 per month
July 1, 2026 - June 30, 2027            $19,181.31 per month


2,266 square feet:


December 1, 2018 - June 30, 2019            $2,721.09 per month
July 1, 2019 - June 30, 2020            $2,775.85 per month
July l, 2020 - June 30, 2021            $2,830.61 per month
July 1, 2021 - June 30, 2022            $2,887.26 per month
July 1, 2022 - June 30, 2023            $2,945.80 per month
July 1, 2023 - June 30, 2024            $3,004.34 per month
July 1, 2024 - June 30, 2025            $3,064.77 per month
July 1, 2025 - June 30, 2026            $3,125.19 per month
July 1, 2026 - June 30, 2027            $3,187.51 per month;






4

--------------------------------------------------------------------------------








989 square feet:


December 3, 2020 - December 31, 2020        $1,155.65 (29 days)
January 1, 2021 - June 30, 2021            $1,235.43 per month
July 1, 2021 - June 30, 2022            $1,260.15 per month
July 1, 2022 - June 30, 2023            $1,285.70 per month
July 1, 2023 - June 30, 2024            $1,311.25 per month
July 1, 2024 - June 30, 2025            $1,337.62 per month
July 1, 2025 - June 30, 2026            $1,364.00 per month
July 1, 2026 - June 30, 2027            $1,391.19 per month


F.
Lease Term: Through June 30, 2027;



I.
Brokers:    Jones Lang LaSalle representing Landlord and Meridian Real Estate,
LLC representing Tenant;



N.    Intentionally Omitted."


4.Amendment of Section 2.02. Construction of Tenant Improvements. Section 2.02
of the Lease is hereby amended by incorporating the following:


"Commencing December 1, 2018, Landlord hereby agrees to provide Tenant with an
allowance in an amount equal to Twenty Seven Thousand One Hundred Ninety Two and
00/100 Dollars ($27,192.00) ("First Additional Space Allowance") for tenant's
use in constructing mutually agreed upon tenant improvements in the First
Additional Space which shall be performed in accordance with Section 7.03 of the
Lease. Any portion of the First Additional Space Allowance not utilized on or
before November 30, 2019 shall be forfeited. Landlord hereby agrees that Tenant
shall have access to the Woolpert Space and to the First Additional Space on
September 1, 2018 for constructing the tenant improvements and otherwise prepare
the Woolpert Space and the First Additional Space for occupancy. During such
entry (a) Tenant shall comply with all terms and conditions of this Lease other
than the obligation to pay rent, and (b) Tenant shall cause its personnel and
contractors to comply with the terms and conditions of Landlord's rules of
conduct (which Landlord agrees to furnish to Tenant upon request).


Commencing December 3, 2020, Landlord hereby agrees to provide Tenant with an
allowance in an amount equal to Seven Thousand Nine Hundred Twelve and 00/100
Dollars ($7,912.00) ("Second Additional Space Allowance") for tenant's use in
constructing mutually agreed upon tenant improvements in the Second Additional
Space which shall be performed in accordance with Section 7.03 of the Lease. Any
portion of the Second Additional Space Allowance not utilized on or before
December 2, 2021 shall be forfeited.


In addition, commencing July 1, 2025, Landlord hereby agrees to provide Tenant
with an allowance in an amount equal to Three Hundred Three Thousand Nine
Hundred and 00/100 Dollars ($303,900.00) ("Landlord's Allowance") to be used
towards mutually agreed upon tenant improvements in the Leased Premises. Any
portion of Landlord's Allowance not utilized on or before June 30, 2026 shall be
forfeited."


5. Amendment of Section 3. 02. B. Operating Expenses. Commencing July 1, 2016,
Section 3. 02.B. of the Lease is hereby deleted in its entirety and the
following is substituted in lieu thereof:


"Operating Expenses" shall mean the commercially reasonable amount of all of
Landlord's costs and expenses paid or incurred in connection with assessments
imposed by any covenants or owners' association and insurance premiums and
deductibles and all insurance premiums and deductibles incurred


5

--------------------------------------------------------------------------------






by Landlord to maintain such coverages set forth in Section 9.04, and, only to
the extent and for so long as Tenant fails to comply with its obligations set
forth in Section 7.01 hereof after such notice and cure periods provided for in
this Lease, all of Landlord's costs and expenses paid or incurred in operating,
repairing and maintaining the Building (including the Common Areas as defined
below) in good condition.


Operating Expenses shall not include expenses incurred by Landlord with regard
to: (i) Landlord's warranty obligations hereunder; (ii) replacement of the
structural components and frame, exterior walls, sub-membrane structural
elements of the roof, foundation of the Building, or correction of any
construction defect, or restoration or repair of any damage by fire, windstorm
or other casualty to the extent covered by insurance of the type to be
maintained by Landlord hereunder; (iii) repairs, replacement or maintenance to
the extent directly caused by the negligence or intentional misconduct of
Landlord or its affiliates or their agents, employees or contractors or other
tenants of the Building, if any; (iv) interest or principal payments (or late
charges, fees or premiums) on any mortgage or other similar indebtedness of
Landlord; (v) any ground lease rental; (vi) rental for items (except when needed
in connection with normal repairs and maintenance of permanent systems) which if
purchased, rather than rented, would constitute a capital improvement which is
specifically excluded in this Section; (vii) advertising and promotional
expenditures, and costs of signs in or on the Building identifying the owner of
the Building, excluding interior Building signage/directionals; (viii) Real
Estate Taxes which are paid directly by Tenant pursuant to Section 3. 03; (ix)
any depreciation allowance or other expense of charge in respect to any capital
improvements, except as otherwise specifically provided in this Lease; (x) any
cost for which Landlord is otherwise reimbursed in any manner; or (xi) cost for
which Landlord has been compensated by management or administrative fee."


6.Amendment of Section 3.02.C. Tenant's Proportionate Share of Operating
Expenses. Commencing July 1, 2016, Section 3.02.C. of the Lease is hereby
deleted in its entirety and the following is substituted in lieu thereof:


"Tenant's Proportionate Share of Operating Expenses": an amount equal to the
product obtained by multiplying Tenant's Proportionate Share by the Operating
Expenses for the applicable calendar year."


7.Amendment of Section 3.03. Payment of Additional Rent. Section 3.03 of the
Lease is hereby amended by deleting the 5th sentence and substituting the
following in lieu thereof:


"In the event any allowable Operating Expenses increase during a calendar year,
Landlord may increase the estimated Annual Rental Adjustment by giving Tenant
sixty (60) days prior written notice of same and, thereafter, Tenant shall pay
to Landlord in each remaining month of such calendar year an amount equal to
such increase divided by the number of months remaining in such calendar year."


8.Amendment of Section 3.05. Maximum Increase in Operating Expenses. Commencing
July 1, 2016, Section 3.05 of the Lease is hereby deleted in its entirety and
shall be of no further force or effect.


9.Amendment of Article 6 - Utilities and Other Building Services. Commencing
July 1, 2016, Article 6 of the Lease is hereby deleted in its entirety and the
following is substituted in lieu thereof:


"Tenant shall obtain in its own name and pay directly to the appropriate
supplier the cost of all utilities and services serving the Leased Premises and
the Building. Landlord shall not be liable in damages or otherwise for any
failure or interruption of any utility or other building service and no such
failure or interruption shall entitle Tenant to terminate this Lease or withhold
sums due hereunder."


10.Amendment of Section 7.01. Repair and Maintenance of Building. Commencing
July 1, 2016, Section 7.01 of the Lease is hereby deleted in its entirety and
the following is substituted in lieu thereof:


"Section 7.01. Tenant's Responsibility. Tenant shall, at its own cost and
expense, maintain


6

--------------------------------------------------------------------------------






the entire interior and exterior of the Leased Premises, Building and Common
Areas in condition consistent with other buildings of similar class in the
greater Indianapolis suburban office market, regularly servicing and promptly
making all repairs and replacements thereto, including but not limited to the
electrical systems, heating, ventilating and air conditioning systems, plate
glass, floors (maintenance and repair only), windows, doors, exterior walls
(maintenance and repair only), roof (excluding the sub-membrane structural
elements of the root), parking areas (including snow removal), landscaping,
sprinkler and plumbing systems. Tenant shall either self perform or obtain a
preventive maintenance contract on the heating, ventilating and air-conditioning
systems and, if applicable, provide Landlord with a copy thereof. The preventive
maintenance protocol (for either the self performance or a third party
contractor) shall meet or exceed Landlord's commercially reasonable standard
maintenance criteria, and shall provide for the inspection and maintenance of
the heating, ventilating and air conditioning system on at least a semi-annual
basis. In addition, Tenant hereby agrees to conduct (i) annual hardscape surveys
on the parking lots; (ii) annual roof surveys; (iii) annual fire & life safety
tests on the Building's fire and life safety equipment; and (iv) annual
sprinkler tests and provide Landlord with a copy of each such report.
Notwithstanding anything in this Lease to the contrary, Tenant acknowledges that
any provision herein stating Landlord's obligation to perform any maintenance,
service, repair or replacement shall be Tenant's responsibility and obligation
hereunder, provided, however, Landlord shall be responsible for the cost and
expense of any replacement of the structural components and frame, exterior
walls, sub-membrane structural elements of the roof, foundation of the Building
or correction of any construction defect, or restoration or repair of any damage
by fire, windstorm or other casualty to the extent covered by insurance of the
type to be maintained by Landlord hereunder, except to the extent any of the
foregoing items require replacement because of the negligence, misuse or default
of Tenant, its employees or agents, whereby Tenant and Landlord agree that
Landlord shall make such repairs at Tenant's sole cost and expense."


11.Amendment of Section 7.02. Repair and Maintenance of Leased Premises.
Commencing July 1, 2016, Section 7.02 of the Lease is hereby deleted in its
entirety and shall be of no further force or effect.


12.Amendment of Section 7.03. Repair and Maintenance of Leased Premises.
Commencing July 1, 2016, the second sentence of Section 7.03 of the Lease is
hereby deleted in its entirety and the following is substituted in lieu thereof:


"Notwithstanding the foregoing, Tenant shall have the right without Landlord's
consent, and in compliance with all other provisions of this Section, to make
any non-structural alterations to the Leased Premises which do not materially
impact the Building's mechanical or electrical systems, do not adversely affect
the Building's appearance or value, and the cost of which does not exceed Ninety
Thousand and 00/100 Dollars ($90,000.00) in the aggregate, provided that Tenant
gives Landlord fifteen (15) days prior written notice of any such alterations,
along with copies of plans and specifications relating thereto."


13.Amendment of Section 16.14. Option to Purchase. Section 16.14(d) of the Lease
is hereby deleted in its entirety and the following is substituted in lieu
thereof:


"(d) The purchase price for the Woodland Buildings (the "Purchase Price"), which
shall be paid by Tenant to Landlord at the Closing in immediately available
funds, shall be:


$88,964,962.00 if Closing is on or before June 30, 2016; or
$89,698,295.00 if Closing is between July 1, 2016 and August 31, 2016; or
$89,786,041.00 if Closing is between September 1, 2016 and November 30, 2016; or
$89,969,745.00 if Closing is on or after December 1, 2016;


plus all sums of money owed by Tenant to Landlord under this Lease or otherwise
but not previously paid (or less all sums of money owed by Landlord to Tenant
under this Lease or otherwise but not previously paid, if applicable). Tenant
and Landlord will prorate all income and expenses relating to the Woodland


7

--------------------------------------------------------------------------------






Buildings based upon Tenant's and Landlord's respective periods of ownership for
the calendar year in which the Closing occurs with Tenant treated as the owner
of the Woodland Buildings on the date of Closing."


14.Amendment of Section 16.18. Option to Surrender Space. Section 16.18 of the
Lease is hereby deleted in its entirety and shall be of no further force or
effect.


15.Incorporation of Sections 16.21, 16.22 and 16.23. The Lease is hereby amended
to incorporate the following additional sections:


"Section 16.21. Anti-Corruption Laws and Sanctions. For purposes hereof, (a)
"Anti­ Corruption Laws" shall mean all Laws applicable to a pertinent party from
time to time concerning or relating to bribery or anti-corruption; (b)
"Sanctions" shall mean all applicable economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (i) the U.S.
federal government, inc1uding those administered by the Office of Foreign Assets
Control, the United States Department of Treasury ("OFAC") or the U.S.
Department of State, or (ii) the United Nations Security Council, the European
Union, any European Union member state in which a pertinent party or any of its
subsidiaries conduct operations or Her Majesty's Treasury of the United Kingdom;
and (c) "Sanctioned Person" shall mean, at any time, (i) any person or entity
listed in any Sanctions-related list of designated persons or entities
maintained by OFAC, the U.S. Department of State, or by the United Nations
Security Council, the European Union or any European Union member state in which
the pertinent party or any of its subsidiaries conducts operations, (ii) unless
otherwise authorized by OFAC, any person or entity operating, organized or
resident in any country or territory which is itself the subject or target of
any full-scope (non-list based) Sanctions, or (iii) any ownership of fifty
percent (50%) or more of an entity by persons or entities described in the
foregoing clauses (i) or (ii). Each of Landlord and Tenant represents and
warrants that neither it nor any of its subsidiaries, nor to its knowledge,
their respective directors, officers, employees or agents, is a Sanctioned
Person. Each party further represents that it and its subsidiaries, and to its
knowledge, their respective directors, officers, employees and agents, complies
and shall continue to comply in all material respects with all Sanctions and
with all Anti-Corruption Laws. Each party will use reasonable efforts to notify
the other in writing if any of the foregoing representations and warranties are
no longer true or have been breached or if such party has a reasonable basis to
believe that they may no longer be true or have been breached. In the event of
any violation of this Section by Tenant, Landlord will be entitled to
immediately terminate this Lease and take such other actions as are permitted or
required to be taken under law or in equity.


Section 16.22. Contingency. Landlord and Tenant hereby acknowledge and agree
that, upon Landlord and Tenant executing that certain Lease Termination
Agreement regarding that certain Office Lease dated May 6, 2014, whereby Tenant
leases approximately 56,862 rentable square feet in the building commonly known
as Woodland I, this Amendment sha11 be of full force and effect. Upon receipt by
Landlord of this Amendment signed by Tenant, Landlord agrees to simultaneously
execute the Lease Termination Agreement along with this Amendment and return to
Tenant within 3 business days. In the event such Lease Termination Agreement is
not executed by Landlord within the 3 business day time frame this Amendment
sha11 be deemed nu11 and void and of no further force or effect.


Section 16.23. Property Management. Tenant hereby acknowledges that Landlord has
entered into (i) that certain Office Lease with Woolpert Inc. ("Woolpert") dated
May 13, 2008 (the "Woolpert Lease") whereby Woolpert leases approximately 23,691
square feet in the Building from Landlord and which Woolpert Lease expires
August 31, 2018 and (ii) that certain Office Lease with OurHealth, LLC
("OurHealth" and, together with Woolpert, the "Tenants") dated June 16, 2010, as
amended (collectively, the "OurHealth Lease" and, together with the Woolpert
Lease, the "Tenant Leases") whereby OurHealth leases approximately 989 square
feet in the Building from Landlord and which OurHealth Lease expires December 2,
2020. As a condition of Landlord entering into this Amendment with Tenant,
Tenant hereby agrees enter into that certain Management Agreement attached
hereto and made part hereof as Exhibit E (the "Management Agreement").


8

--------------------------------------------------------------------------------






The Management Agreement shall be effective as of July 1, 2016 and continuing
through and until December 2, 2020 and provide that, except as otherwise
provided in Section 3.02.B and Section 7. 01 above, Tenant shall, at its cost
and expense (subject to reimbursement pursuant to the Management Agreement),
provide Tenants any and all services under the Tenant Leases during the
remainder of the applicable lease terms which would otherwise be Landlord's
responsibility including, without limitation, administering, budgeting and
accounting for the Annual Rental Adjustment, Operating Expenses and Additional
Rent pursuant to Sections 3.02 and 3. 03 of the Tenant Leases, providing utility
services pursuant to Article 6 of the Tenant Leases, repair and maintenance of
the Building and Leased Premises pursuant to Sections 7.01 and 7.02 of the
Tenant Leases."


16.Broker. Tenant represents and warrants that, except for Jones Lang LaSal1e
representing Landlord, and Meridian Real Estate, LLC representing Tenant, no
other real estate broker or brokers were involved in the negotiation and
execution of this Amendment. Tenant shall indemnify Landlord and hold it
harmless from any and all liability for the breach of any such representation
and warranty on its part and shall pay any compensation to any other broker or
person who may be deemed or held to be entitled thereto.


17.
Representations and Warranties.



(a)Tenant hereby represents and warrants that (i) Tenant is duly organized,
validly existing and in good standing (if applicable) in accordance with the
laws of the State under which it was organized; (ii) Tenant is authorized to do
business in the State where the Building is located; and (iii) the individual(s)
executing and delivering this Amendment on behalf of Tenant has been properly
authorized to do so, and such execution and delivery shall bind Tenant to its
terms.


(b)Landlord hereby represents and warrants that (i) Landlord is duly organized,
validly existing and in good standing (if applicable) in accordance with the
laws of the State under which it was organized; (ii) Landlord is authorized to
do business in the State where the Building is located; (iii) the individual(s)
executing and delivering this Amendment on behalf of Landlord has been properly
authorized to do so, and such execution and delivery shall bind Landlord to its
terms and (iv) upon Tenant's occupancy of the First Additional Space, all
fitness equipment and related personal property located therein shall remain in
the First Additional Space and ownership of same shall be deemed granted to
Tenant and Landlord shall waive any further right to such equipment.


18.Examination of Amendment. Submission of this instrument for examination or
signature to Tenant does not constitute a reservation or option, and it is not
effective until execution by and delivery to both Landlord and Tenant.


19.Definitions. Except as otherwise provided herein, the capitalized terms used
in this Amendment shall have the definitions set forth in the Lease.


20.Incorporation. This Amendment shall be incorporated into and made a part of
the Lease, and all provisions of the Lease not expressly modified or amended
hereby shall remain in full force and effect.




(SIGNATURES CONTAINED ON THE FOLLOWING PAGES)




















9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
day and year first written above.


LANDLORD:


DUKE REALTY LIMITED PARTNERSHIP,
an Indiana limited partnership


By:    Duke Realty Corporation,
its general partner




Dated: 4/25/16                     By: /s/ Charles E. Podell
Charles E. Podell
Senior Vice President
Indiana and Ohio Region




[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]






































































10

--------------------------------------------------------------------------------






TENANT:


INTERACTIVE INTELLIGENCE GROUP, INC., an Indiana corporation




Dated: April 25, 2016             By: s/ Ashley Vukovits


Printed: Ashley Vukovits


Title: CFO








STATE OF INDIANA     )
) SS:
COUNTY OF MARION     )


Before me, a Notary Public in and for said County and State, personally appeared
Ashley Vukovits , by me known and by me known to be the CFO of Interactive
Intelligence Group, Inc., an Indiana corporation, who acknowledged the execution
of the foregoing First Lease Amendment on behalf of said corporation.


WITNESS my hand and Notarial Seal this 25th day of April , 2016.




/s/ Traci L. Shaw
Notary Public


Traci L. Shaw
Printed Signature






My Commission Expires: 3/14/2023


My County of Residence: Boone






















11